DETAILED ACTION
Remarks
This office action is in response to the RCE filled on 11/05/2020. 
Claims 1, 6, 13 and 16 have been amended.
 Claims 1-20 are pending and examined below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 11, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Force control of robotics systems”, ISBN: 978-0-8493-2671-4 (“Dimitry”), and in view of US 2008/0312769 (“Sato”), and further in view of US 2012/0030956 (“Lange”).
Regarding claim 1, Dimitry discloses a control device adapted to control a robot including a robot arm provided with a force detector (see fig 7.4.1; see also section 7.4, page 205, where “force sensor is attached to the tip A of the manipulator to measure a vertical and two horizontal force components”), the control device comprising: 
a processor that is configured to execute computer- executable instructions so as to control the robot (see  page 289, where “ the sensor signals are fed to the control computer that calculates commanded velocities”), wherein the processor is configured to:
operate the robot arm to move the robot arm, used for an inspection of a screw hole, and provided with an external thread, to make the external thread have contact with the screw hole (see section 10.3, page 302, where, “align the screw so that the initial portion of thread at the end of the screw mates that of hole.”; The process of assembly operation follow five consecutive of stages (e.g. establishing contact, searching for hole, alignment, driving the screw in, final tightening). Third stage alignment corresponds to inspection.);
 detect force applied using the force detector to perform force control in a direction perpendicular to a direction of an axis of the screw hole based on detection information of the force detector (see section 10.3, page 300, where “control the fastening operation, it is desirable to have information on three components of the interaction force”; see also section 10.4, page 301, where “force sensor measuring three components”.. “the manipulator control algorithm should set commanded velocities…..depending on sensor readings”; see also equation 10.4.2 and 10.4.3; where velocities are function of force. See also equation 10.4.3, there is no Fz, only Fx and Fy. So force control is on X and Y axis (perpendicular to the direction of an axis of the screw hole). See also page 302, last paragraph, where control method is allowing alignment from detected force and threshold force. See also page 206, where, “force sensor measuring a vertical force component.”); and
operate the robot arm to move based on the force control to align with the screw hole (see page 303, fourth and fifth stage, where robot arm is moving based on the detected force. Force is detected on third stage “alignment”, where “This instant can be detected by the condition”…“For the alignment, it suffices to detect the first change of the force Fx”; Forces and torques applied at fourth stage “driving the screw in”.).
Dimitry does not explicitly disclose the following limitation. However Sato discloses a robotic fitting apparatus wherein detect force in an x-axis direction and a y-axis direction using the force detector (see [0026], where “The fitting apparatus 10 includes a robot arm 12 adapted to be able to move around a plurality of axes, a force detector 14 for detecting a force”; see also [0027], where “For example, force detector 14 can be a 6-axis force sensor, which is mounted between the forward end of robot arm 12 and gripper 20 and adapted to be able to detect forces in directions along three orthogonal axes”; see also [0043], where “X- and Y-axis forces Fx, Fy and moments Mx, My around X- and Y-axes detected by force detector 14 are compared”); and
operate the robot arm to move in a direction so as to reduce the detected forces in the x-axis direction and the y-axis direction based on the force control (see [0008], where “an operation command correcting unit for correcting the operation command generated by the operation command generating unit so as to correct the position of the gripper in a direction perpendicular to the fitting direction and the orientation of the gripper around an axis perpendicular to the fitting direction until the force and moment detected by the force detector become less than or equal to a predetermined threshold value, based on either maximum value of the force and moment detected by the force detector while the two workpieces are in contact with each other or the force and moment detected by the force detector when the two workpieces first come into contact with each other, the controller controlling the operation of the robot arm to fit the two workpieces to each other in accordance with the corrected operation command.”; see also [0026], where “The fitting apparatus 10 includes a robot arm 12 adapted to be able to move around a plurality of axes,…….a controller 16 for controlling an operation of robot arm 12,”; see also [0037], where “In every control cycle, force and moment holding unit 36 compares the components of force F(Fx, Fy, Fz ) and moment M(Mx, My, Mz ) detected by force detector 14 with the corresponding components of force F'(F'x, F'y, F'z ) and moment M'(M'x, M'y, M'z ) stored or held in force and moment holding unit 36. When any component of force F(Fx, Fy, Fz ) and moment M(Mx, My, Mz ) detected by force detector 14 is larger than the corresponding component of force F'(F'x, F'y, F'z ) and moment M'(M'x, M'y, M'z ) stored or held at that time in force and moment holding unit 36, the stored or held value of the component of force F'(F'x, F'y, F'z ) and moment M'(M'x, M'y, M'z ) is updated to the value of the corresponding component of force F(Fx, Fy, Fz ) and moment M(M x, My, M2 ) detected by force detector 14, and stored or held.”; see also [0043], where “where threshold values TFx, TFy are ones associated with X-axis force F x and Y-axis force Fy detected, respectively”; see also fig 5, where steps of fitting operation is described by detected forces).
Sato teaches a fitting apparatus that include a correcting unit that corrects position of gripper until force components detected by force detector become less than or equal to predetermined threshold value for aligning/fitting workpieces with each other quickly and more stably (see [0007]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry to incorporate the teachings of Sato by including the above feature for correcting initial error which in turn ensures consistent contact of screw with the screw hole and align screw hole with the screw gauge quickly and more stably.
Dimitry in view of Sato does not explicitly disclose the following limitation. However, Lange discloses a thread testing apparatus, wherein a screw gauge which is disposed on a tip side of the force detector of the robot arm (see fig 1, where 6 is a plug gauge and plug gauge is attached on tip side of the machine tool, 1. Machine tool corresponds to robot arm. See also [0035], where “A plug gauge 6 is placed in the measuring support 5 which is attached to machine tool 1.”; see also [0025], where “a method for thread testing, comprising the step of testing the thread and its length employing a plug gauge by using any of the above explained apparatuses.”);
store a z-axis position of a distal end of the screw gauge as an initial position (see fig 5, 18 is the reference value/distance. Reference value is calculated from starting position (actual location/position of gauge) and position where gauge touch/face the thread. initial position corresponds to the position where gauge touch/face the thread, which is described as zero point on [0041]. [0020], where “the apparatus is suitable for measuring and storing a reference value before the first thread testing.”; reference value is stored. Reference value include the position where gauge touch/face the thread. See also [0021], where “It is preferred that the reference value is determined by the distance between the end of the plug gauge that faces the thread in a starting position and the opening of the thread facing the plug gauge.”);
 rotate the screw gauge and move the screw gauge in a z-axis direction into the screw hole (see fig 5, where plug gauge 6 is set into rotation and moved into the workpiece 7, along the z-axis. See also [0040], where “plug gauge 6 is now set into rotation and thereby moved onto the work piece 7 such that plug gauge 6 hits the surface of the work piece”; see also [0041]);
sSerial No. 15/992,587Page 2 of 13top rotation of the screw gauge based on detection of a force in the z-axis direction by the force detector (see fig 2, where 12 is the displacement measurement sensor. See also fig 5, where sensor is measuring a stop distance, Ws. See also [0041], where “FIG. 5 shows a representation of the actual measurement, in particular of the measurement of the thread depth 23. As for the reference measurement 18, the distance WAMess 21 which the machine axis 2 traverses has to be adjusted to a minimum length so that displacement sensor 12 experiences an elongation due to the expected thread depth or the set value, respectively. … In order to determine the thread depth LG 23, the distance Ws22 determined by displacement transducer 12 is subtracted from the distance WAN20 traversed by machine axis 2 from the zero point. As explained for the reference measurement, the distance Ws22 follows analogous to WsRef19 from the maximum axial pressure compensation and the displacement of the potentiometer pickoff in displacement transducer 12.”; see [0036], where “The pressure exerted by the plug gauge is transmitted via compression spring 14 and connecting rod 13 to potentiometric displacement transducer 12. Thereby, potentiometric displacement transducer 12 is moved and a signal corresponding to a distance may be measured.”; See also [0037], where “the distance signals and torque signals of measuring support 5 are measured and evaluated. The feed force is measured by strain gauges (here not shown). If the measurements do not coincide with the previously set parameters (e.g., diameter of thread 8), it is supposed that thread 8 is not in good order.”; Distance/displacement is measured from the pressure exerted by the plug gauge. Based on the detected force on the Z-axis direction, thread depth/length is measured. Stop the screw gauge when reach to a predetermined distance.); 
store the z-axis position of the distal end of the screw gauge as a stop position (see [0040], where “This may be achieved using an additional displacement sensor or by using path information stored in the NC-machine.”; see also [0044], where “all measured data may be stored,”; all measurement data including start and stop position is stored. See fig 5, where Ws is the stop distance.); and 
determine a depth of the screw hole based on the initial position and the stop position (see fig 5, where thread depth is 23 and WAll is WAN on the text; see also [0041], where “In order to derive the thread depth LG 23, at first the distance WAN 20 which corresponds to the distance traversed by the machine axis 2 from the zero point is needed. The zero point is located on the surface of the work piece. WAN 20 follows from the distance WAMess 21 which the machine axis 2 traverses during the measurement and the previously determined reference distance WRef 18 as follows: WAN= WAMess-WRef. In order to determine the thread depth LG 23, the distance Ws 22 determined by displacement transducer 12 is subtracted from the distance WAN 20 traversed by machine axis 2 from the zero point. As explained for the reference measurement, the distance Ws 22 follows analogous to WsRef 19 from the maximum axial pressure compensation and the displacement of the potentiometer pickoff in displacement transducer 12. Therefore, the thread depth LG 23 is determined as follows: LG= WAN- Ws·”).
Lange teaches a screw thread inspection device that include a displacement sensor for detecting maximum path can be screwed in to the screw thread and reducing the effort exact positioning of the tool (see [0014]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry in view of Sato to incorporate the teachings of Lange by including the above feature for detecting maximum path can be screwed into the screw thread and reducing the effort exact positioning of the tool which in turn ensures consistent contact of screw with the screw hole and reduce breaking the screw hole with the screw gauge.
For purposes of clarity, for dependent claims, Dimitry in view of Sato does not explicitly have the “screw gauge” but when it comes the rest of the limitation, Dimitry and Sato will be cited. It is noted that Lange is really relied upon for the “Screw gauge”. 
Regarding claim 2, Dimitry further discloses a control device, wherein the processor is configured not to perform the force control in the direction perpendicular to the direction of the axis of the screw hole in at least a part of a zone when inserting the external thread 84 into the screw hole after making the external thread have contact with the screw hole (“not to perform force control” was interpreted as stops the force control. See page 303, where “the fourth stage is driving the screw in.” The force control on Z axis is stopped, because no “Fd/Fz” is used in calculating “Vzd” in equation 10.4.3.). 
Regarding claim 3, Dimitry further discloses a control device, wherein the processor is configured to perform the force control in the direction perpendicular to the direction of the axis of the screw hole in at least a part of a zone when moving the external thread having been inserted into the screw hole toward an opposite direction to an insertion direction into the screw hole (see page 303, where “if Fz<0, then Vzd<-vz, and the screw is driven (downwards) into the hole. If Fz>0, then Vzd>-vz, and the screw is driven (upwards) out of the hole.”…“fifth stage produces the final tightening”, the force control on the z axis is reassumed, because “Fd” is specified in calculating “Vzd” in the unnumbered equation.). 
Regarding claim 6, Dimitry further discloses a  robot comprising: 
a robot arm provided with a force detector (see fig 7.4.1; see also section 7.4, page 205, where “force sensor is attached to the tip A of the manipulator to measure a vertical and two horizontal force components”); and 
a processor that is configured to execute computer- executable instructions so as to control the robot (see  page 289, where “ the sensor signals are fed to the control computer that calculates commanded velocities”), wherein the processor is configured to: 
operate the robot arm to move the robot arm, used for an inspection of a screw hole, and provided with an external thread to make the external thread have contact with the screw hole (see section 10.3, page 302, where, “align the screw so that the initial portion of thread at the end of the screw mates that of hole.”; The process of assembly operation follow five consecutive of stages   (e.g. establishing contact, searching for hole, alignment, driving the screw in, final tightening). Third stage alignment corresponds to inspection.); 
detect force applied using the force detector to perform force control in a direction perpendicular to a direction of an axis of the screw hole based on detection information of the force detector (see section 10.3, page 300, where “control the fastening operation, it is desirable to have information on three components of the interaction force”; see also section 10.4, page 301, where “force sensor measuring three components”.. “the manipulator control algorithm should set commanded velocities…..depending on sensor readings”; see also equation 10.4.2 and 10.4.3; where velocities are function of force. See also equation 10.4.3, there is no Fz, only Fx and Fy. So force control is on X and Y axis (perpendicular to the direction of an axis of the screw hole). See also page 302, last paragraph, where control method is allowing alignment from detected force and threshold force. See also page 206, where, “force sensor measuring a vertical force component.”); and
operate the robot arm to move based on the force control to align the screw hole (see page 303, fourth and fifth stage, where robot arm is moving based on the detected force. Force is detected on third stage “alignment”, where “This instant can be detected by the condition”…“For the alignment, it suffices to detect the first change of the force Fx”; Forces and torques applied at fourth stage “driving the screw in”.).
Dimitry does not explicitly disclose the following limitation. However Sato further discloses a robotic fitting apparatus wherein detect force in an x-axis direction and a y-axis direction using the force detector (see [0026], where “The fitting apparatus 10 includes a robot arm 12 adapted to be able to move around a plurality of axes, a force detector 14 for detecting a force”; see also [0027], where “For example, force detector 14 can be a 6-axis force sensor, which is mounted between the forward end of robot arm 12 and gripper 20 and adapted to be able to detect forces in directions along three orthogonal axes”; see also [0043], where “X- and Y-axis forces Fx, Fy and moments Mx, My around X- and Y-axes detected by force detector 14 are compared”); and
operate the robot arm to move in a direction so as to reduce the detected forces in the x-axis direction and the y-axis direction based on the force control (see [0008], where “an operation command correcting unit for correcting the operation command generated by the operation command generating unit so as to correct the position of the gripper in a direction perpendicular to the fitting direction and the orientation of the gripper around an axis perpendicular to the fitting direction until the force and moment detected by the force detector become less than or equal to a predetermined threshold value, based on either maximum value of the force and moment detected by the force detector while the two workpieces are in contact with each other or the force and moment detected by the force detector when the two workpieces first come into contact with each other, the controller controlling the operation of the robot arm to fit the two workpieces to each other in accordance with the corrected operation command.”; see also [0026], where “The fitting apparatus 10 includes a robot arm 12 adapted to be able to move around a plurality of axes,…….a controller 16 for controlling an operation of robot arm 12,”; see also [0037], where “In every control cycle, force and moment holding unit 36 compares the components of force F(Fx, Fy, Fz ) and moment M(Mx, My, Mz ) detected by force detector 14 with the corresponding components of force F'(F'x, F'y, F'z ) and moment M'(M'x, M'y, M'z ) stored or held in force and moment holding unit 36. When any component of force F(Fx, Fy, Fz ) and moment M(Mx, My, Mz ) detected by force detector 14 is larger than the corresponding component of force F'(F'x, F'y, F'z ) and moment M'(M'x, M'y, M'z ) stored or held at that time in force and moment holding unit 36, the stored or held value of the component of force F'(F'x, F'y, F'z ) and moment M'(M'x, M'y, M'z ) is updated to the value of the corresponding component of force F(F x, Fy, Fz ) and moment M(M x, My, M2 ) detected by force detector 14, and stored or held.”; see also [0043], where “where threshold values TFx, TFy are ones associated with X-axis force F x and Y-axis force Fy detected, respectively”; see also fig 5, where steps of fitting operation is described by detected forces).
 Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry to incorporate the teachings of Sato by including the above feature for correcting initial error which in turn ensures consistent contact of screw with the screw hole and align screw hole with the screw gauge quickly and more stably.
Dimitry in view of Sato does not explicitly disclose the following limitation. However, Lange further discloses a thread testing apparatus, wherein a screw gauge which is disposed on a tip side of the force detector of the robot arm (see fig 1, where 6 is a plug gauge and plug gauge is attached on tip side of the machine tool, 1. Machine tool corresponds to robot arm. See also [0035], where “A plug gauge 6 is placed in the measuring support 5 which is attached to machine tool 1.”; see also [0025], where “a method for thread testing, comprising the step of testing the thread and its length employing a plug gauge by using any of the above explained apparatuses.”);
store a z-axis position of a distal end of the screw gauge as an initial position (see fig 5, 18 is the reference value/distance. Reference value is calculated from starting position (actual location/position of gauge) and position where gauge touch/face the thread. initial position corresponds to the position where gauge touch/face the thread, which is described as zero point on [0041]. [0020], where “the apparatus is suitable for measuring and storing a reference value before the first thread testing.”; reference value is stored. Reference value include the position where gauge touch/face the thread. See also [0021], where “It is preferred that the reference value is determined by the distance between the end of the plug gauge that faces the thread in a starting position and the opening of the thread facing the plug gauge.”);
 rotate the screw gauge and move the screw gauge in a z-axis direction into the screw hole (see fig 5, where plug gauge 6 is set into rotation and moved into the workpiece 7, along the z-axis. See also [0040], where “plug gauge 6 is now set into rotation and thereby moved onto the work piece 7 such that plug gauge 6 hits the surface of the work piece”; see also [0041]);
sSerial No. 15/992,587Page 2 of 13top rotation of the screw gauge based on detection of a force in the z-axis direction by the force detector (see fig 2, where 12 is the displacement measurement sensor. See also fig 5, where sensor is measuring a stop distance, Ws. See also [0041], where “FIG. 5 shows a representation of the actual measurement, in particular of the measurement of the thread depth 23. As for the reference measurement 18, the distance WAMess 21 which the machine axis 2 traverses has to be adjusted to a minimum length so that displacement sensor 12 experiences an elongation due to the expected thread depth or the set value, respectively. … In order to determine the thread depth LG 23, the distance Ws22 determined by displacement transducer 12 is subtracted from the distance WAN20 traversed by machine axis 2 from the zero point. As explained for the reference measurement, the distance Ws22 follows analogous to WsRef19 from the maximum axial pressure compensation and the displacement of the potentiometer pickoff in displacement transducer 12.”; see [0036], where “The pressure exerted by the plug gauge is transmitted via compression spring 14 and connecting rod 13 to potentiometric displacement transducer 12. Thereby, potentiometric displacement transducer 12 is moved and a signal corresponding to a distance may be measured.”; See also [0037], where “the distance signals and torque signals of measuring support 5 are measured and evaluated. The feed force is measured by strain gauges (here not shown). If the measurements do not coincide with the previously set parameters (e.g., diameter of thread 8), it is supposed that thread 8 is not in good order.”; Distance/displacement is measured from the pressure exerted by the plug gauge. Based on the detected force on the Z-axis direction, thread depth/length is measured. Stop the screw gauge when reach to a predetermined distance.); 
store the z-axis position of the distal end of the screw gauge as a stop position (see [0040], where “This may be achieved using an additional displacement sensor or by using path information stored in the NC-machine.”; see also [0044], where “all measured data may be stored,”; all measurement data including start and stop position is stored. See fig 5, where Ws is the stop distance.); and 
determine a depth of the screw hole based on the initial position and the stop position (see fig 5, where thread depth is 23 and WAll is WAN on the text; see also [0041], where “In order to derive the thread depth LG 23, at first the distance WAN 20 which corresponds to the distance traversed by the machine axis 2 from the zero point is needed. The zero point is located on the surface of the work piece. WAN 20 follows from the distance WAMess 21 which the machine axis 2 traverses during the measurement and the previously determined reference distance WRef 18 as follows: WAN= WAMess-WRef. In order to determine the thread depth LG 23, the distance Ws 22 determined by displacement transducer 12 is subtracted from the distance WAN 20 traversed by machine axis 2 from the zero point. As explained for the reference measurement, the distance Ws 22 follows analogous to WsRef 19 from the maximum axial pressure compensation and the displacement of the potentiometer pickoff in displacement transducer 12. Therefore, the thread depth LG 23 is determined as follows: LG= WAN- Ws·”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry in view of Sato to incorporate the teachings of Lange by including the above feature for detecting maximum path can be screwed into the screw thread and reducing the effort exact positioning of the tool which in turn ensures consistent contact of screw with the screw hole and reduce breaking the screw hole with the screw gauge.
For purposes of clarity, for dependent claims, Dimitry in view of Sato does not explicitly have the “screw gauge” but when it comes the rest of the limitation, Dimitry and Sato will be cited. It is noted that Lange is really relied upon for the “Screw gauge”. 
Regarding claim 7, Dimitry further discloses a robot, wherein the processor is configured not to perform the force control in the direction perpendicular to the direction of the axis of the screw hole in at least a part of a zone when inserting the external thread into the screw hole after making the external thread have contact with the screw hole (“not to perform force control” was interpreted as stops the force control. See page 303, where “the fourth stage is driving the screw in.” The force control on Z axis is stopped, because no “Fd/Fz” is used in calculating “Vzd” in equation 10.4.3.).
Regarding claim 8, Dimitry further discloses a robot, wherein the processor is configured to perform the force control in the direction perpendicular to the direction of the axis of the screw hole in at least a part of a zone when moving the external thread having been inserted into the screw hole toward an opposite direction to an insertion direction into the screw hole (see page 303, where “if Fz<0, then Vzd<-vz, and the screw is driven (downwards) into the hole. If Fz>0, then Vzd>-vz, and the screw is driven (upwards) out of the hole.”…“fifth stage produces the final tightening”, the force control on the z axis is reassumed, because “Fd” is specified in calculating “Vzd” in the unnumbered equation.).
Regarding claim 11, Dimitry further discloses a robot, wherein the processor is configured to make the robot arm rotate the screw gauge in a case of rotating the screw gauge around the axis (see page 302, where “The control method allows alignment of the screw axis with that of the hole by rotating the screw and moving it along the chamfer towards the center of the hole.”; see also page 301, where “a rotation angle of this flange about the vertical axis given by the rotational degree of freedom,”).
Regarding claim 14, Dimitry further discloses a robot, wherein the processor is configured to make a motor provided to the robot arm rotate the screw gauge in a case of rotating the screw gauge around the axis (see fig 7.5.1; see also page 209, where “the motion along each of the four degrees of freedom is actuated by an individual electric motor”; see also page 302, where “The control method allows alignment of the screw axis with that of the hole by rotating the screw and moving it along the chamfer towards the center of the hole.”; see also page 301, where “a rotation angle of this flange about the vertical axis given by the rotational degree of freedom,”).
Regarding claim 16, Dimitry further discloses a method of controlling a robot including a robot arm provided with a force detector (see fig 7.4.1; see also section 7.4, page 205, where “force sensor is attached to the tip A of the manipulator to measure a vertical and two horizontal force components”), the method comprising: 
operating the robot arm to move the robot arm, used for an inspection of a screw hole, and has an external thread, to make the external thread have contact with the screw hole (see section 10.3, page 302, where, “align the screw so that the initial portion of thread at the end of the screw mates that of hole.”; The process of assembly operation follow five consecutive of stages (e.g. establishing contact, searching for hole, alignment, driving the screw in, final tightening). Third stage alignment corresponds to inspection.);
detecting force applied using the force detector to perform force control in a direction perpendicular to a direction of an axis of the screw hole based on detection information of the force detector (see section 10.3, page 300, where “control the fastening operation, it is desirable to have information on three components of the interaction force”; see also section 10.4, page 301, where “force sensor measuring three components”.. “the manipulator control algorithm should set commanded velocities…..depending on sensor readings”; see also equation 10.4.2 and 10.4.3; where velocities are function of force. See also equation 10.4.3, there is no Fz, only Fx and Fy. So force control is on X and Y axis (perpendicular to the direction of an axis of the screw hole). See also page 302, last paragraph, where control method is allowing alignment from detected force and threshold force. See also page 206, where, “force sensor measuring a vertical force component.”); and
operating the robot arm to move based on the force control to align with the screw hole (see page 303, fourth and fifth stage, where robot arm is moving based on the detected force. Force is detected on third stage “alignment”, where “This instant can be detected by the condition”…“For the alignment, it suffices to detect the first change of the force Fx”; Forces and torques applied at fourth stage “driving the screw in”.).
Dimitry does not explicitly disclose the following limitation. However Sato further discloses a robotic fitting apparatus wherein detecting force in an x-axis direction and a y-axis direction using the force detector (see [0026], where “The fitting apparatus 10 includes a robot arm 12 adapted to be able to move around a plurality of axes, a force detector 14 for detecting a force”; see also [0027], where “For example, force detector 14 can be a 6-axis force sensor, which is mounted between the forward end of robot arm 12 and gripper 20 and adapted to be able to detect forces in directions along three orthogonal axes”; see also [0043], where “X- and Y-axis forces Fx, Fy and moments Mx, My around X- and Y-axes detected by force detector 14 are compared”); and
operating the robot arm to move in a direction so as to reduce the detected forces in the x-axis direction and the y-axis direction based on the force control (see [0008], where “an operation command correcting unit for correcting the operation command generated by the operation command generating unit so as to correct the position of the gripper in a direction perpendicular to the fitting direction and the orientation of the gripper around an axis perpendicular to the fitting direction until the force and moment detected by the force detector become less than or equal to a predetermined threshold value, based on either maximum value of the force and moment detected by the force detector while the two workpieces are in contact with each other or the force and moment detected by the force detector when the two workpieces first come into contact with each other, the controller controlling the operation of the robot arm to fit the two workpieces to each other in accordance with the corrected operation command.”; see also [0026], where “The fitting apparatus 10 includes a robot arm 12 adapted to be able to move around a plurality of axes,…….a controller 16 for controlling an operation of robot arm 12,”; see also [0037], where “In every control cycle, force and moment holding unit 36 compares the components of force F(Fx, Fy, Fz ) and moment M(Mx, My, Mz ) detected by force detector 14 with the corresponding components of force F'(F'x, F'y, F'z ) and moment M'(M'x, M'y, M'z ) stored or held in force and moment holding unit 36. When any component of force F(Fx, Fy, Fz ) and moment M(Mx, My, Mz ) detected by force detector 14 is larger than the corresponding component of force F'(F'x, F'y, F'z ) and moment M'(M'x, M'y, M'z ) stored or held at that time in force and moment holding unit 36, the stored or held value of the component of force F'(F'x, F'y, F'z ) and moment M'(M'x, M'y, M'z ) is updated to the value of the corresponding component of force F(F x, Fy, Fz ) and moment M(M x, My, M2 ) detected by force detector 14, and stored or held.”; see also [0043], where “where threshold values TFx, TFy are ones associated with X-axis force F x and Y-axis force Fy detected, respectively”; see also fig 5, where steps of fitting operation is described by detected forces).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry to incorporate the teachings of Sato by including the above feature for correcting initial error which in turn ensures consistent contact of screw with the screw hole and align screw hole with the screw gauge quickly and more stably.
Dimitry in view of Sato does not explicitly disclose the following limitation. However, Lange further discloses a thread testing apparatus, wherein a screw gauge which is disposed on a tip side of the force detector of the robot arm (see fig 1, where 6 is a plug gauge and plug gauge is attached on tip side of the machine tool, 1. Machine tool corresponds to robot arm. See also [0035], where “A plug gauge 6 is placed in the measuring support 5 which is attached to machine tool 1.”; see also [0025], where “a method for thread testing, comprising the step of testing the thread and its length employing a plug gauge by using any of the above explained apparatuses.”);
storing a z-axis position of a distal end of the screw gauge as an initial position (see fig 5, 18 is the reference value/distance. Reference value is calculated from starting position (actual location/position of gauge) and position where gauge touch/face the thread. initial position corresponds to the position where gauge touch/face the thread, which is described as zero point on [0041]. [0020], where “the apparatus is suitable for measuring and storing a reference value before the first thread testing.”; reference value is stored. Reference value include the position where gauge touch/face the thread. See also [0021], where “It is preferred that the reference value is determined by the distance between the end of the plug gauge that faces the thread in a starting position and the opening of the thread facing the plug gauge.”);
 rotating the screw gauge and move the screw gauge in a z-axis direction into the screw hole (see fig 5, where plug gauge 6 is set into rotation and moved into the workpiece 7, along the z-axis. See also [0040], where “plug gauge 6 is now set into rotation and thereby moved onto the work piece 7 such that plug gauge 6 hits the surface of the work piece”; see also [0041]);
sSerial No. 15/992,587Page 2 of 13topping rotation of the screw gauge based on detection of a force in the z-axis direction by the force detector (see fig 2, where 12 is the displacement measurement sensor. See also fig 5, where sensor is measuring a stop distance, Ws. See also [0041], where “FIG. 5 shows a representation of the actual measurement, in particular of the measurement of the thread depth 23. As for the reference measurement 18, the distance WAMess 21 which the machine axis 2 traverses has to be adjusted to a minimum length so that displacement sensor 12 experiences an elongation due to the expected thread depth or the set value, respectively. … In order to determine the thread depth LG 23, the distance Ws22 determined by displacement transducer 12 is subtracted from the distance WAN20 traversed by machine axis 2 from the zero point. As explained for the reference measurement, the distance Ws22 follows analogous to WsRef19 from the maximum axial pressure compensation and the displacement of the potentiometer pickoff in displacement transducer 12.”; see [0036], where “The pressure exerted by the plug gauge is transmitted via compression spring 14 and connecting rod 13 to potentiometric displacement transducer 12. Thereby, potentiometric displacement transducer 12 is moved and a signal corresponding to a distance may be measured.”; See also [0037], where “the distance signals and torque signals of measuring support 5 are measured and evaluated. The feed force is measured by strain gauges (here not shown). If the measurements do not coincide with the previously set parameters (e.g., diameter of thread 8), it is supposed that thread 8 is not in good order.”; Distance/displacement is measured from the pressure exerted by the plug gauge. Based on the detected force on the Z-axis direction, thread depth/length is measured. Stop the screw gauge when reach to a predetermined distance.); 
storing the z-axis position of the distal end of the screw gauge as a stop position (see [0040], where “This may be achieved using an additional displacement sensor or by using path information stored in the NC-machine.”; see also [0044], where “all measured data may be stored,”; all measurement data including start and stop position is stored. See fig 5, where Ws is the stop distance.); and 
determining a depth of the screw hole based on the initial position and the stop position (see fig 5, where thread depth is 23 and WAll is WAN on the text; see also [0041], where “In order to derive the thread depth LG 23, at first the distance WAN 20 which corresponds to the distance traversed by the machine axis 2 from the zero point is needed. The zero point is located on the surface of the work piece. WAN 20 follows from the distance WAMess 21 which the machine axis 2 traverses during the measurement and the previously determined reference distance WRef 18 as follows: WAN= WAMess-WRef. In order to determine the thread depth LG 23, the distance Ws 22 determined by displacement transducer 12 is subtracted from the distance WAN 20 traversed by machine axis 2 from the zero point. As explained for the reference measurement, the distance Ws 22 follows analogous to WsRef 19 from the maximum axial pressure compensation and the displacement of the potentiometer pickoff in displacement transducer 12. Therefore, the thread depth LG 23 is determined as follows: LG= WAN- Ws·”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry in view of Sato to incorporate the teachings of Lange by including the above feature for detecting maximum path can be screwed into the screw thread and reducing the effort exact positioning of the tool which in turn ensures consistent contact of screw with the screw hole and reduce breaking the screw hole with the screw gauge.
For purposes of clarity, for dependent claims, Dimitry in view of Sato does not explicitly have the “screw gauge” but when it comes the rest of the limitation, Dimitry and Sato will be cited. It is noted that Lange is really relied upon for the “Screw gauge”. 
Regarding claim 17, Dimitry further discloses a method of controlling a robot, comprising: not performing the force control in the direction perpendicular to the direction of the axis of the screw hole in at least a part of a zone when inserting the external thread into the screw hole after making the external thread have contact with the screw hole (“not to perform force control” was interpreted as stops the force control. See page 303, where “the fourth stage is driving the screw in.” The force control on Z axis is stopped, because no “Fd/Fz” is used in calculating “Vzd” in equation 10.4.3.).
Regarding claim 18, Dimitry further discloses a method of controlling a robot, comprising: performing the force control in the direction perpendicular to the direction of the axis of the screw hole in at least a part of a zone when moving the external thread having been inserted into the screw hole toward an opposite direction to an insertion direction into the screw hole (see page 303, where “if Fz<0, then Vzd<-vz, and the screw is driven (downwards) into the hole. If Fz>0, then Vzd>-vz, and the screw is driven (upwards) out of the hole.”…“fifth stage produces the final tightening”, the force control on the z axis is reassumed, because “Fd” is specified in calculating “Vzd” in the unnumbered equation.).

Claim(s) 4, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Force control of robotics systems”, ISBN: 978-0-8493-2671-4 (“Dimitry”), in view of US 2008/0312769 (“Sato”), and in view of US 2012/0030956 (“Lange”), as applied to claim 1, 6 and 16 above, and further in view of automatic machine translation of JP 3,855,322 (“Maruta”).
Regarding claim 4, Dimitry in view of Sato and Lange does not explicitly disclose the following limitation. However Maruta discloses a control device, wherein the processor is configured to make a decision to pass or fail of the screw hole based on at least one of depth information of the screw hole, rotation information of the screw gauge, and detection information of the force detector (see [0005], where “the rotation amount of the screw gauge (15) detected by the rotation amount detection section (26, 40) and Based on the movement amount detected by the movement amount detection unit (24, 38), the movement amount per predetermined rotation amount is obtained, and it is determined whether or not this movement amount matches the predetermined amount corresponding to the pitch of the female screw. By the determination, the screw gauge meshing determination means (S110, S210) for determining whether the screw gauge meshes with the female screw, and the rotation amount of the screw gauge after the meshing is determined by the screw gauge meshing determination means, An arrival determining means (S130, S230) for determining whether or not the detected rotation amount reaches a predetermined rotation amount, and a screw gauge is rotated before the arrival determining means determines the arrival. Torque is characterized by providing and determining torque determining means for determining whether or not exceeds a predetermined value (S180, S280) required.”; see also abstract, where “it is determined as nonconforming when the torque is generated before reaching the designated rotation quantity, and as conforming when not, and in the case of a stop screw gauge inspection, it is determined as conforming when the torque is generated before reaching the designated rotation quantity, and as nonconforming when not.”; conforming/non-conforming corresponds to pass/fail.).
Maruta teaches a screw inspection (e.g. conforming, nonconforming) system that detects whether torque of bit shaft exceeds predetermined value by time it attains designated rotation for eliminating dispersion in quality evaluation of screw thus ensures correct screw quality inspection (see [0003] and [0004]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry in view of Sato and Lange to incorporate the teachings of Maruta by including the above feature for eliminating dispersion in screw evaluation which in turn ensures consistent contact of screw with the screw hole and reduce breaking the screw hole with the screw gauge.
Regarding claim 9, Dimitry in view of Sato and Lange does not explicitly disclose the following limitation. However Maruta further discloses a robot, wherein the processor is configured to make a decision to pass or fail of the screw hole based on at least one of depth information of the screw hole, rotation information of the screw gauge, and detection information of the force detector (see [0005], where “the rotation amount of the screw gauge (15) detected by the rotation amount detection section (26, 40) and Based on the movement amount detected by the movement amount detection unit (24, 38), the movement amount per predetermined rotation amount is obtained, and it is determined whether or not this movement amount matches the predetermined amount corresponding to the pitch of the female screw. By the determination, the screw gauge meshing determination means (S110, S210) for determining whether the screw gauge meshes with the female screw, and the rotation amount of the screw gauge after the meshing is determined by the screw gauge meshing determination means, An arrival determining means (S130, S230) for determining whether or not the detected rotation amount reaches a predetermined rotation amount, and a screw gauge is rotated before the arrival determining means determines the arrival. Torque is characterized by providing and determining torque determining means for determining whether or not exceeds a predetermined value (S180, S280) required.”; see also abstract, where “it is determined as nonconforming when the torque is generated before reaching the designated rotation quantity, and as conforming when not, and in the case of a stop screw gauge inspection, it is determined as conforming when the torque is generated before reaching the designated rotation quantity, and as nonconforming when not.”; conforming/non-conforming corresponds to pass/fail.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry in view of Sato and Lange to incorporate the teachings of Maruta by including the above feature for eliminating dispersion in screw evaluation which in turn ensures consistent contact of screw with the screw hole and reduce breaking the screw hole with the screw gauge.
Regarding claim 19, Dimitry in view of Sato and Lange does not explicitly disclose the following limitation. However Maruta further discloses a method of controlling a robot, comprising: making a decision to pass or fail of the screw hole based on at least one of depth information of the screw hole, rotation information of the screw gauge, and detection information of the force detector (see [0005], where “the rotation amount of the screw gauge (15) detected by the rotation amount detection section (26, 40) and Based on the movement amount detected by the movement amount detection unit (24, 38), the movement amount per predetermined rotation amount is obtained, and it is determined whether or not this movement amount matches the predetermined amount corresponding to the pitch of the female screw. By the determination, the screw gauge meshing determination means (S110, S210) for determining whether the screw gauge meshes with the female screw, and the rotation amount of the screw gauge after the meshing is determined by the screw gauge meshing determination means, An arrival determining means (S130, S230) for determining whether or not the detected rotation amount reaches a predetermined rotation amount, and a screw gauge is rotated before the arrival determining means determines the arrival. Torque is characterized by providing and determining torque determining means for determining whether or not exceeds a predetermined value (S180, S280) required.”; see also abstract, where “it is determined as nonconforming when the torque is generated before reaching the designated rotation quantity, and as conforming when not, and in the case of a stop screw gauge inspection, it is determined as conforming when the torque is generated before reaching the designated rotation quantity, and as nonconforming when not.”; conforming/non-conforming corresponds to pass/fail.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry in view of Sato and Lange to incorporate the teachings of Maruta by including the above feature for eliminating dispersion in screw evaluation which in turn ensures consistent contact of screw with the screw hole and reduce breaking the screw hole with the screw gauge.

Claim(s) 5, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Force control of robotics systems”, ISBN: 978-0-8493-2671-4 (“Dimitry”), in view of US 2008/0312769 (“Sato”), and in view of US 2012/0030956 (“Lange”), as applied to claim 1, 6 and 16 above, and in view of automatic machine translation of JP 3,855,322 (“Maruta”), as applied to claim 4, 9 and 19 above, and further in view of automatic machine translation of JP 7,301,505 (“Masami”).
Regarding claim 5, Dimitry in view of Sato, Lange and Maruta does not disclose the following limitation. However Masami discloses a control device, wherein in the inspection of a GO aspect of the screw hole, a way of making the decision to pass or fail of the screw hole is different between a case in which the screw hole is a penetrating screw hole and a case in which the screw hole is a non-penetrating screw hole (see [0060], where “the screw hole depth displayed on the display 27 (the depth of the effective thread portion of the screw hole 42) is compared with a prescribed value ( STEP 9 in FIG. 11), the screw hole depth that is displayed is determined to be acceptable as long as more than a prescribed value (STEP 10 in FIG. 11), the screw hole depth that is displayed is determined to fail is less than the prescribed value that (STEP 11 in FIG. 11).”; see also [0066], where “the processes for non-through screw holes 42 shown in FIG. 13 with respect to the through screw hole 43 same process as in (STEP1~STEP8 in FIG. 11) (STEP1~STEP8 in FIG. 12) is performed”; see also [0067]; see also [0069], where “acceptability determination and subsequent processing (STEP14~STEP16 in FIG. 12) is the same as the processing for the non-through hole 42 (the process of STEP12~STEP14 in FIG. 11),”; fig 11, step 9, where predetermined depth value is compared for through/non-through hole. Based on the comparison between displayed depth value and predetermined depth value, through/non-through hole is identified. If displayed depth value is less than prescribed value then, it is a non-through hole.).
Masami teaches a screw inspection method including depth of screw hole testing for performing the inspection efficiently by a simple operation (see [0005]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry in view of Sato, Lange and Maruta to incorporate the teachings of Masami by including the above feature for performing the inspection efficiently by a simple operation (e.g. go, no-go aspects).
Regarding claim 10, Dimitry in view of Sato, Lange and Maruta does not disclose the following limitation. However Masami further discloses a robot, wherein in the inspection of a GO aspect of the screw hole, a way of making the decision to pass or fail of the screw hole is different between a case in which the screw hole is a penetrating screw hole and a case in which the screw hole is a non-penetrating screw hole (see [0060], where “the screw hole depth displayed on the display 27 (the depth of the effective thread portion of the screw hole 42) is compared with a prescribed value ( STEP9 in FIG. 11), the screw hole depth that is displayed is determined to be acceptable as long as more than a prescribed value (STEP 10 in FIG. 11), the screw hole depth that is displayed is determined to fail is less than the prescribed value that (STEP11 in FIG. 11).”; see also [0066], where “the processes for non-through screw holes 42 shown in FIG. 13 with respect to the through screw hole 43 same process as in (STEP1~STEP8 in FIG. 11) (STEP1~STEP8 in FIG. 12) is performed”; see also [0067]; see also [0069], where “acceptability determination and subsequent processing (STEP14~STEP16 in FIG. 12) is the same as the processing for the non-through hole 42 (the process of STEP12~STEP14 in FIG. 11),”; fig 11, step 9, where predetermined depth value is compared for through/non-through hole. Based on the comparison between displayed depth value and predetermined depth value, through/non-through hole is identified. If displayed depth value is less than prescribed value then, it is a non-through hole.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry in view of Sato, Lange and Maruta to incorporate the teachings of Masami by including the above feature for performing the inspection efficiently by a simple operation (e.g. go, no-go aspects).
Regarding claim 20, Dimitry in view of Sato, Lange and Maruta does not disclose the following limitation. However Masami further discloses a method of controlling a robot, wherein in the inspection of a GO aspect of the screw hole, a way of making the decision to pass or fail of the screw hole is different between a case in which the screw hole is a penetrating screw hole and a case in which the screw hole is a non-penetrating screw hole (see [0060], where “the screw hole depth displayed on the display 27 (the depth of the effective thread portion of the screw hole 42) is compared with a prescribed value (STEP9 in FIG. 11), the screw hole depth that is displayed is determined to be acceptable as long as more than a prescribed value (STEP 10 in FIG. 11), the screw hole depth that is displayed is determined to fail is less than the prescribed value that (STEP11 in FIG. 11).”; see also [0066], where “the processes for non-through screw holes 42 shown in FIG. 13 with respect to the through screw hole 43 same process as in (STEP1~STEP8 in FIG. 11) (STEP1~STEP8 in FIG. 12) is performed”; see also [0067]; see also [0069], where “acceptability determination and subsequent processing (STEP14~STEP16 in FIG. 12) is the same as the processing for the non-through hole 42 (the process of STEP12~STEP14 in FIG. 11),”; fig 11, step 9, where predetermined depth value is compared for through/non-through hole. Based on the comparison between displayed depth value and predetermined depth value, through/non-through hole is identified. If displayed depth value is less than prescribed value then, it is a non-through hole.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry in view of Sato, Lange and Maruta to incorporate the teachings of Masami by including the above feature for performing the inspection efficiently by a simple operation (e.g. go, no-go aspects).

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Force control of robotics systems”, ISBN: 978-0-8493-2671-4 (“Dimitry”), in view of US 2008/0312769 (“Sato”), and in view of US 2012/0030956 (“Lange”), as applied to claim 6, 11 and 14 above, and further in view of US 2015/0105907 (“Aiso”).
Regarding claim 12, Dimitry further discloses a processor is configured to rotate the screw gauge attached to the force detector, the force detector being provided on a distal end of the plurality of arms of the robot arm (see page 302, where “The control method allows alignment of the screw axis with that of the hole by rotating the screw and moving it along the chamfer towards the center of the hole.”; see also where “a rotation angle of this flange about the vertical axis given by the rotational degree of freedom,”).
Dimitry in view of Sato and Lange does not disclose the following limitation. However Aiso discloses a robot, wherein the robot arm has a plurality of arms (see fig 1, where robot 20 has multiple arms.).
Aiso teaches a robot having multiple moveable units (arms) using command value generated by the first control unit and second control unit for continuous high volume production (see [0210] and [0282]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry in view of Sato and Lange to incorporate the teachings of Aiso by including the above feature for continuous flow of work (e.g. in case one arm is not operable use other available arm) or use multiple arm simultaneously for high volume production.
Regarding claim 15, Dimitry further discloses a robot, wherein the motor is disposed with an offset with respect to the force detector, the force detector being provided on a distal end of the plurality of arms of the robot arm (see fig 7.5.1; see also page 209, where “the motion along each of the four degrees of freedom is actuated by an individual electric motor”; see also page 302, where “The control method allows alignment of the screw axis with that of the hole by rotating the screw and moving it along the chamfer towards the center of the hole.”; see also page 301, where “a rotation angle of this flange about the vertical axis given by the rotational degree of freedom,”).
Dimitry in view of Sato and Lange does not disclose the following limitation. However Aiso further discloses a robot, wherein the robot arm has a plurality of arms (see fig 1, where robot 20 has multiple arms.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry in view of Sato and Lange to incorporate the teachings of Aiso by including the above feature for continuous flow of work (e.g. in case one arm is not operable use other available arm) or use multiple arm simultaneously for high volume production.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Force control of robotics systems”, ISBN: 978-0-8493-2671-4 (“Dimitry”), in view of US 2008/0312769 (“Sato”), and in view of US 2012/0030956 (“Lange”), as applied to claim 6 and 11 above, and in view of US 2015/0105907 (“Aiso”), as applied to claim 12 above, and further in view of automatic machine translation of JP 3,855,322 (“Maruta”).
Regarding claim 13, Dimitry in view of Sato, Lange and Aiso does not disclose the following limitation. However Maruta further discloses a robot, wherein the screw gauge is overlapped with a rotational axis of on a distal end of the plurality of arms of the robot arm when viewed from an axial direction of the rotational axis (see fig 1, see also [0014] and [0022], where, mechanical design is disclosed.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dimitry in view of Sato, Lange and Aiso to incorporate the teachings of Maruta by including the above feature for eliminating dispersion in quality evaluation of screw thus ensures correct screw quality inspection.
Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3666       
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666